Silverman, J. (concurring).
In addition to the reasons stated for its decision in the court’s memorandum, I would stress the particular importance in this type of case of a final decision without remand, wherever possible. To begin with, it is obvious that disputes about amounts of public assistance should not have to linger. The present dispute has already lasted two and one-half years. In addition, the amount affected by the difference among the members of this court is $536. There has already been activity by the city department of social services, a "fair hearing” by the State Department of Social Services, and an appeal to this court. To remand this case for a further hearing as the dissenters suggest would require a hearing before the State Commissioner of Social Services, or his designee, and, if the commissioner again decides against petitioner, almost certainly a further appeal to this court. The State and city Departments of Social Services and their commissioners, the attorneys for both sides, and indeed the members of this court, are all paid by the taxpayers. We save the taxpayers money by a final decision denying recoupment rather than ordering further proceedings which can at most involve $536.